USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 93-2012                           MANUEL MALDONADO-DENIS, ET AL.,                               Plaintiffs, Appellants,                                          v.                        REINALDO CASTILLO-RODRIGUEZ, ET. AL.,                                Defendants, Appellees.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Stahl, Circuit Judge.                                         _____________                              _________________________               Demetrio  Fernandez,  with whom  Melva  A.  Quintana was  on               ___________________              ___________________          brief, for appellants.               John F. Nevares, with whom Ilsa Y. Figueroa-Arus and Smith &               _______________            _____________________     _______          Nevares were on brief, for appellee Carlos J. Lopez-Feliciano.          _______               Carlos Lugo-Fiol, Deputy Solicitor General, with  whom Pedro               ________________                                       _____          A. Delgado-Hernandez,  Solicitor General, and Mabel  Ramon Milian          ____________________                          ___________________          were on brief, for appellee Ismael Betancourt-Lebron.                              _________________________                                     May 6, 1994                               ________________________                    SELYA,  Circuit Judge.   This appeal  arises out  of an                    SELYA,  Circuit Judge.                            _____________          action  brought pursuant  to 42  U.S.C.    1983 (1988).    In it,          appellants strive to convince us that the district court erred in          granting   summary  judgment  in   favor  of   defendants  Ismael          Betancourt-Lebron (sometimes  referred to as  Ismael Betancourt y          Lebron) and  Carlos J. Lopez-Feliciano.  Although we are troubled          by the district court's  action expediting the appeal  under Fed.          R. Civ. P. 54(b), we affirm the entry of summary judgment.                                          I.                                          I.                                          __                                Statement of the Case                                Statement of the Case                                _____________________                    In  the early  morning hours  of February  15, 1991,  a          police officer, Jose M. Colon-Burgos, allegedly shot and killed a          young man,  Manuel E.  Maldonado-Irizarry, in  the line of  duty.          The  decedent's    family  members, appellants  here,  brought  a          section  1983 suit in which they claimed, inter alia, that Colon-                                                    _____ ____          Burgos  used excessive  force;  that the  homicide constituted  a          wrongful  deprivation of  the decedent's  civil rights;  and that          other law enforcement officers conspired to hide the truth.                    In  mounting  this  offensive,  appellants  cut  a wide          swath;  they sued  Colon-Burgos,  several of  his confreres,  and          certain high-ranking  officials who  had no direct  connection to          the shooting or  its aftermath.   Betancourt-Lebron, who was  the          superintendent of  police when the incident  occurred, and Lopez-          Feliciano,  the  former  superintendent,  fell into  this  latter                                          2          group.1   Appellants alleged in substance  that Betancourt-Lebron          did  not adequately  supervise  officers under  his command,  and          thereby exhibited deliberate indifference to the proper discharge          of  his  duties.    Lopez-Feliciano,  appellants said,  exhibited          similar indifference during his tenure as superintendent, and, in          addition, failed properly to train members of the police force.                    On  February  22,  1993,  Betancourt-Lebron  moved  for          summary   judgment  on   appellants'  third   amended  complaint.          Appellants requested,  and received, several extensions  of time.          Eventually, they  tendered an  opposition.   On  June 25,  Lopez-          Feliciano moved for  summary judgment.  Appellants  did not serve          an  opposition, but,  instead, requested  a further  extension of          time within which  to respond.   On July  13, the district  court          denied the motion for  more time, and, eight days  later, granted          both Rule 56 motions.2  This appeal followed.                                         II.                                         II.                                         ___                                Appellate Jurisdiction                                Appellate Jurisdiction                                ______________________                    Fed.  R.  Civ. P.  54(b)  permits  the entry  of  final          judgment  as to fewer than all the  parties or claims in a multi-          party  action,  thus  clearing  the  way  for  earlier-than-usual          appeals, "upon  an express determination  that there  is no  just                                        ____________________               1Lopez-Feliciano  served as  superintendent  of police  from          early 1986 until he resigned effective December 31, 1988.  He had          no official standing on February 15, 1991.               2At the same time, the lower court entered the July 13 order          on the docket and granted a motion to dismiss that had been filed          on behalf of another  high-ranking official, defendant Aida Myrna          Velez.  Appellants have  not ventured an appeal from  this aspect          of the court's order.                                          3          reason  for  delay" in  entering judgment.3    In this  case, the          district court made  the requisite finding and  directed entry of          judgment notwithstanding  that the action  remained unadjudicated          as to numerous other parties.                    The  court  focused  on  the  existence  of  a  special          circumstance:  one of the defendants, Reinaldo Castillo-Rodriguez          (Castillo),  had  declared bankruptcy,  triggering  the automatic          stay, 11 U.S.C.   362; the case, the court felt, would likely "be          dormant for a number  of months pending the disposition  of [the]          bankruptcy  matter";  and, therefore,  it  would  "save time"  to          permit  the  appeal  to  go  forward  "while  the  issue  of  the          bankruptcy  stay  was  addressed  before  the  bankruptcy court."          Because this  determination implicates  the existence vel  non of                                                                ___  ___          appellate jurisdiction,  we must satisfy ourselves concerning its          correctness even though the  parties have acquiesced in it.   See                                                                        ___          Spiegel  v. Trustees of Tufts College, 843 F.2d 38,  43 (1st Cir.          _______     _________________________          1988); United States General,  Inc. v. Albert, 792 F.2d  678, 680                 ____________________________    ______          (7th Cir. 1986).                    This court  has used a two-step  approach in connection                                        ____________________               3The rule provides in pertinent part:                    When  more  than  one  claim  for  relief  is                    presented  in  an  action,  .  .  .  or  when                    multiple parties are  involved, the court may                    direct the  entry of  a final judgment  as to                    one or more but fewer than all of the  claims                    or parties only upon an express determination                    that there  is no  just reason for  delay and                    upon  an express direction  for the  entry of                    judgment. . . .                     Fed. R. Civ. P. 54(b).                                          4          with Rule 54(b) determinations.  See Geiselman v. United  States,                                           ___ _________    ______________          961 F.2d 1, 3-5 (1st Cir.) (per curiam), cert. denied, 113 S. Ct.                                                   _____ ______          261  (1992); Feinstein v. Resolution Trust Corp., 942 F.2d 34, 44                       _________    ______________________          (1st Cir. 1991); Spiegel,  853 F.2d at 42-43.   First, the ruling                           _______          underlying the  proposed  judgment must  itself be  final in  the          sense  that it disposes completely either of all claims against a          given defendant or of  some discrete substantive claim or  set of          claims against the  defendants generally.  See Spiegel,  843 F.2d                                                     ___ _______          at  43.  That requirement  plainly is satisfied  here; the orders          granting brevis disposition terminated appellants' claims against                   ______          Betancourt-Lebron and Lopez-Feliciano in their entirety.                    The  second step  of  the Spiegel  pavane is  harder to                                              _______          master.   It requires  tracing the interrelationship  between, on          one  hand, the legal and factual basis of the claims undergirding          the proposed judgment (i.e.,  the jettisoned claims), and on  the                                 ____          other hand, the legal  and factual basis of the  claims remaining          in the case.  See id.  Once the court of appeals has prepared the                        ___ ___          necessary schematic,  it must then  ponder the balance  struck by          the district  court between the desirability  of immediate review          and  the  undesirability of  promoting  piecemeal  appeals.   See                                                                        ___          Kersey v.  Dennison Mfg.  Co., 3 F.3d  482, 486 (1st  Cir. 1993);          ______     __________________          Morrison-Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th Cir. 1981)          ____________________    ______          (Kennedy, J.).                    Here, the second half  of the Spiegel paradigm presents                                                  _______          a borderline  question.   Appellants  sued Betancourt-Lebron  and          Lopez-Feliciano    for    improperly   discharging    supervisory                                          5          responsibilities in ways that  led to the decedent's death.   But          adjudicating  those claims  necessitates  an  exploration of  the          facts concerning  the shooting and  alleged coverup.   See, e.g.,                                                                 ___  ____          Voutour  v. Vitale, 761 F.2d  812, 820-21 (1st  Cir. 1985), cert.          _______     ______                                          _____          denied,  474  U.S. 1100  (1986).   Thus,  there is  a significant          ______          imbrication between  the  jettisoned  claims  and  the  remaining          claims.   District courts should go very slowly in employing Rule          54(b) when, as in this instance, the factual underpinnings of the          adjudicated  and  unadjudicated  claims  are  intertwined.    See                                                                        ___          Spiegel, 843 F.2d at 45.          _______                    We think, too, that  the Rule 54(b) determination rests          on shaky ground  for other reasons.  In  the first place, whether          the  record is scanned from the standpoint of the plaintiffs, the          defendants,  or  the  court,  it  discloses  no urgent  need  for          immediate  review.  In the  second place, trial  of the remaining          claims  has  the potential  of mooting  the issue  of supervisory          liability and  rendering further appellate review  of the summary          judgment order superfluous.  Given these circumstances, and given          the  "long-settled  and  prudential  policy  against  scattershot          [appeals],"  id. at 42, the  rush to enter  an immediate judgment                       ___          strikes us as problematic.                    To be sure, the scales are not entirely out of balance.          The judgment did  dispose fully of all claims  against a group of          parties   appellees and Velez    and those claims raised a set of          unique issues.  And, moreover, the district court had an arguably          plausible reason     the  enforced  stay  of  litigation  on  the                                          6          district  court level     for resorting  to  Rule 54(b).    These          factors tend to  balance out,  to some extent,  the factors  that          counsel in favor of a more deliberate approach.                    While we,  if writing  on a  pristine page, would  have          accorded greater weight to considerations of judicial economy and          the importance of  discouraging broadly piecemeal  appeals, three          things  persuade  us to  allow  the Rule  54(b)  determination to          stand:  first, the  special circumstance  presented by  the stay;          second, the differences, both legal and factual, that distinguish          the claims against  appellees from the  claims against the  other          defendants; and  third, the deference  owed to the  trial court's          determinations under  Rule 54(b), see  Spiegel, 843  F.2d at  42.                                            ___  _______          Although the call is excruciatingly close, we are not prepared to          say that the court below overstepped the bounds of its discretion          here.4                                         III.                                         III.                                         ____                            The Summary Judgment Standard                            The Summary Judgment Standard                            _____________________________                    Summary  judgment  is  permissible  when  "there is  no          genuine issue  as to any material fact and . . . the moving party          is  entitled to a judgment as a matter  of law."  Fed. R. Civ. P.          56(c).  We review a grant of summary judgment de novo, see Quaker                                                        __ ____  ___ ______          State Oil Refining Corp. v. Garrity Oil  Co., 884 F.2d 1510, 1513          ________________________    ________________          (1st Cir. 1989), scrutinizing the entire record in the light most          flattering  to  the   nonmovant  and  indulging  all   reasonable                                        ____________________               4Though  we permit  the appeal  to go  forward, we  urge the          district  courts,  in  borderline  cases,  to  exercise restraint          rather than allowing appeals to proceed in an inchmeal fashion.                                          7          inferences  in that party's favor.  See Brennan v. Hendrigan, 888                                              ___ _______    _________          F.2d  189, 191 (1st Cir. 1989); Mack  v. Great Atlantic & Pacific                                          ____     ________________________          Tea Co., 871 F.2d 179, 181 (1st Cir. 1989).          _______                    Summary  judgment practice has a rhythm of its own.  We          have described that rhythm in the following way:                    The   movant  must  put  the  ball  in  play,                    averring  "an absence of  evidence to support                    the nonmoving party's case."  The burden then                    shifts  to  the  nonmovant to  establish  the                    existence of at least one fact issue which is                    both "genuine" and  "material."  A  "genuine"                    issue is  one "that properly can  be resolved                    only  by a  finder of  fact because  [it] may                    reasonably  be  resolved in  favor  of either                    party."  Put another  way, a "genuine"  issue                    exists  if  there  is   "sufficient  evidence                    supporting  the  claimed factual  dispute" to                    require  a  choice   between  "the   parties'                    differing versions of the truth at trial."  A                    "material" issue is  one that "affect[s]  the                    outcome  of  the  suit,"  that is,  an  issue                    which,  perforce,  "need[s]  to  be  resolved                    before   the  related  legal  issues  can  be                    decided."           Garside  v. Osco  Drug, Inc.,  895 F.2d  46, 48  (1st Cir.  1990)          _______     ________________          (citing  and quoting, inter  alia, Celotex Corp.  v. Catrett, 477                                _____  ____  _____________     _______          U.S.  317, 325 (1986), and  Anderson v. Liberty  Lobby, Inc., 477                                      ________    ____________________          U.S. 242, 250 (1986) (other citations omitted)).                    On issues as to which  the nonmovant bears the ultimate          burden of proof,  he may not defeat a properly focused motion for          summary  judgment by  relying upon  mere allegations  or evidence          that  is less than  significantly probative.   See  Anderson, 477                                                         ___  ________          U.S. at  249-50; Pagano  v. Frank,  983 F.2d  343, 348 (1st  Cir.                           ______     _____          1993).  Put another  way, a party opposing summary  judgment must          "present  definite,  competent  evidence  to  rebut  the motion."                                          8          Mesnick v. General Elec. Co., 950 F.2d 816, 822 (1st Cir.  1991),          _______    _________________          cert.  denied, 112 S. Ct.  2965 (1992); accord  Fragoso v. Lopez,          _____  ______                           ______  _______    _____          991 F.2d 878, 887 (1st Cir. 1993).  Thus, summary judgment likely          will be appropriate  if the  nonmovant elects to  rest upon  some          combination  of  "conclusory allegations,  improbable inferences,          and  unsupported  speculation."   Medina-Munoz  v. R.J.  Reynolds                                            ____________     ______________          Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990).          ___________                    There   is  another  important   dimension  to  summary          judgment practice:  motions for  summary judgment must be decided          on the record as it stands, not on litigants' visions of what the          facts  might  some  day reveal.    As  we  have warned,  "[b]rash          conjecture,  coupled with  earnest  hope that  something concrete          will eventually  materialize, is  insufficient  to block  summary          judgment."   Dow v. United Bhd. of Carpenters, 1 F.3d 56, 58 (1st                       ___    _________________________          Cir. 1993).                                         IV.                                         IV.                                         ___                                Supervisory Liability                                Supervisory Liability                                _____________________                    Although a superior officer cannot be  held vicariously          liable  under 42 U.S.C.    1983 on a  respondeat superior theory,                                                __________ ________          see Monell  v. Dep't of Social Servs.,  436 U.S. 658, 691 (1978);          ___ ______     ______________________          Gutierrez-Rodgriguez v.  Cartagena, 882  F.2d 553, 561  (1st Cir.          ____________________     _________          1989), he may be found liable under section 1983 on  the basis of          his own acts or omissions, see Bowen v. Manchester, 966 F.2d  13,                                     ___ _____    __________          20  (1st Cir. 1992); Manarite  v. Springfield, 957  F.2d 953, 957                               ________     ___________          (1st  Cir.),  cert. denied,  113  S. Ct.  113  (1992); Gutierrez-                        _____ ______                             __________          Rodriguez, 882 F.2d at 562.          _________                                          9                    One  way  in which  a  supervisor's  behavior may  come          within this rule  is by  formulating a policy,  or engaging in  a          custom, that  leads to the  challenged occurrence.   See Oklahoma                                                               ___ ________          City v. Tuttle,  471 U.S. 808,  823-24 (1985).   Thus, even if  a          ____    ______          supervisor lacks  actual knowledge of censurable  conduct, he may          be  liable for the foreseeable consequences of such conduct if he          would have known  of it  but for his  deliberate indifference  or          willful  blindness,  and if  he had  the  power and  authority to          alleviate it.  See Miranda v.  Munoz, 770 F.2d 255, 260 (1st Cir.                         ___ _______     _____          1985);  DiMarzo v. Cahill, 575  F.2d 15, 17-18  (1st Cir.), cert.                  _______    ______                                   _____          denied,  439 U.S. 927 (1978);  cf. Pinto v.  Nettleship, 737 F.2d          ______                         ___ _____     __________          130,  132 (1st  Cir. 1984)  (barring liability  under    1983 for          actions beyond supervisor-defendant's control).                    Under this rubric, a supervisor may be  held liable for          what  he does  (or  fails to  do)  if his  behavior  demonstrates          deliberate indifference to conduct that is  itself violative of a          plaintiff's  constitutional rights.  See, e.g., City of Canton v.                                               ___  ____  ______________          Harris,  489 U.S.  378, 388  (1989); Manarite,  957 F.2d  at 957;          ______                               ________          Gutierrez-Rodriguez, 882 F.2d at 562; see also Rivas v.  Freeman,          ___________________                   ___ ____ _____     _______          940 F.2d 1491,  1495 (11th Cir. 1991).   Deliberate indifference,          however,  is not  the be-all  and the  end-all of a  section 1983          claim premised on  supervisory liability.   As we explain  below,          there is a causation element as well.                    To  succeed  on   a  supervisory  liability  claim,   a          plaintiff  not  only must  show  deliberate  indifference or  its          equivalent, but also must affirmatively connect the  supervisor's                                          10          conduct to  the subordinate's  violative  act or  omission.   See                                                                        ___          Bowen, 966  F.2d at 20; Lewis  v. Smith, 855 F.2d  736, 738 (11th          _____                   _____     _____          Cir. 1988); Pinto, 737  F.2d at 132.  This  causation requirement                      _____          can  be  satisfied even  if  the supervisor  did  not participate          directly  in the conduct  that violated  a citizen's  rights; for          example, a sufficient casual nexus may be found if the supervisor          knew of, overtly or tacitly approved of, or purposely disregarded          the conduct.   See, e.g., Larez v. Los Angeles, 946 F.2d 630, 646                         ___  ____  _____    ___________          (9th Cir. 1991); Lipsett  v. University of Puerto Rico,  864 F.2d                           _______     _________________________          881,   902-03   (1st  Cir.   1988).     Consequently,  deliberate          indifference to violations of constitutional rights can forge the          necessary linkage  between the  acts or omissions  of supervisory          personnel  and  the  misconduct   of  their  subordinates.    See                                                                        ___          Gaudreault v. Salem,  923 F.2d  203, 208 (1st  Cir. 1990),  cert.          __________    _____                                         _____          denied, 111 S. Ct. 2266 (1991).          ______                    A  causal link  may also  be forged  if there  exists a          known  history   of  widespread  abuse  sufficient   to  alert  a          supervisor  to ongoing  violations.   When the  supervisor is  on          notice  and fails  to  take  corrective  action, say,  by  better          training or closer oversight, liability may attach.  See Brown v.                                                               ___ _____          Crawford, 906 F.2d 667,  671 (11th Cir. 1990), cert.  denied, 111          ________                                       _____  ______          S. Ct. 2056 (1991); Gutierrez-Rodriguez, 882 F.2d at 564-66.                              ___________________                    We   hasten  to   add   that   isolated  instances   of          unconstitutional   activity   ordinarily   are  insufficient   to          establish a supervisor's policy  or custom, or otherwise  to show          deliberate  indifference.    See  Tuttle,  471  U.S.  at  823-24;                                       ___  ______                                          11          Rodriquez v. Furtado, 950 F.2d 805, 813 (1st Cir. 1991); see also          _________    _______                                     ___ ____          Voutour,  761 F.2d  at 820  (finding no  liability though  police          _______          chief  knew of past complaints of  brutality; plaintiff failed to          show a pattern so  striking that it would permit  an inference of          supervisor's encouragement or approval of officers' actions).  By          like token, proof of mere negligence, without more, is inadequate          to  ground  supervisory  liability.     See  Febus-Rodrigues   v.                                                  ___  _______________          Betancourt-Lebron, 14 F.3d 87, 91 (1st Cir. 1994); Haynesworth v.          _________________                                  ___________          Miller, 820 F.2d 1245,  1261 (D.C. Cir. 1987).   Gross negligence          ______          can signify  deliberate indifference  and  serve as  a basis  for          supervisory liability if it is  causally connected to the actions          that work  the direct constitutional  injury.   See Voutour,  761                                                          ___ _______          F.2d at 820.  Hence, inadequate training of subordinates may be a          basis for a section 1983 claim against a  superior officer.  See,                                                                       ___          e.g., Harris, 489  U.S. at  388-89; Hopkins v.  Andaya, 958  F.2d          ____  ______                        _______     ______          881, 888 (9th Cir. 1992); Kibbe v. Springfield, 777 F.2d 801, 807                                    _____    ___________          (1st Cir. 1985), cert. dismissed, 480 U.S. 257 (1987).                           _____ _________                                          V.                                          V.                                          __                              Betancourt-Lebron's Motion                              Betancourt-Lebron's Motion                              __________________________                    Though the district  court granted summary  judgment in          favor of  both Betancourt-Lebron and  Lopez-Feliciano, appellants          approach each ruling  from a different direction.  We, therefore,          bifurcate our analysis.  We begin with  Betancourt-Lebron, but we          do not linger long.  The nisi prius roll discloses no evidence on                                   ____ _____          which  a claim  of supervisory  liability against  that defendant          might properly be predicated.                                          12                    To be  sure, the record contains evidence  from which a          jury reasonably  could conclude  that the remaining  defendants            the police  officers allegedly involved  in the shooting  and the          coverup   abridged  the decedent's civil rights.  But appellants'          attempts  to  link  Betancourt-Lebron  to  these  activities  are          impuissant.  There is no competent proof of actual participation,          or of a policy of tolerating similar violations, or of deliberate          indifference.   Nor  is there  proof of  a pattern  of misconduct          sufficient  to  put  the  superintendent  of  police  on  inquiry          notice.5                    In  sum,  considering  the  record in  the  light  most          congenial  to appellants,  we  can find  only tenuous  assertions          strung together by strands  of speculation and surmise.   More is          required to survive summary  judgment.  See Fragoso, 991  F.2d at                                                  ___ _______          887; Medina-Munoz, 896 F.2d at 8.  Supervisory liability attaches               ____________          only if a  plaintiff can demonstrate  by material of  evidentiary          quality an affirmative link  between the supervisor's conduct and          the underlying section 1983 violation.  See Bowen 966 F.2d at 20;                                                  ___ _____          Pinto, 737 F.2d at 132.  Here, the record is bereft of any proof,          _____                                        ____________________               5Appellants   did   proffer   two  previous   administrative          complaints,   one  naming  Colon-Burgos   and  the  other  naming          Castillo.   These complaints have  only marginal relevance to the          claims at issue  in this  appeal.  The  complaint against  Colon-          Burgos  relates to his conduct during an alleged dispute with his          former mother-in-law.  The  complaint against Castillo relates to          his alleged           discourteousness in  refusing to return  a firearm to  its owner.          There is  absolutely no  connection between these  complaints and          the  charges levelled  against  the officers  in  this case.    A                                                                          _          fortiori,  there  is no  connection  between  the complaints  and          ________          appellants' claims against the appellees.                                          13          direct  or  inferential, of  a  causal  link between  Betancourt-          Lebron's activities and the alleged deprivation of constitutional          rights.  It follows that the district court appropriately ordered          summary judgment.                                         VI.                                         VI.                                         ___                               Lopez-Feliciano's Motion                               Lopez-Feliciano's Motion                               ________________________                    On  the   record  before  the  district  court,  Lopez-          Feliciano's entitlement  to summary judgment cannot  seriously be          disputed.6   Indeed, appellants offer no  developed argumentation          to the contrary; rather, they assign error to the denial of their          Rule  6(b)  motion for  additional time  in  which to  marshal an          opposition.   Thus,  the  question presented  in respect  to this          motion is not a matter of evidentiary sufficiency but a matter of          procedural orthodoxy.                    We start  with first  principles.   A  trial court  may          enlarge the time for responding to motions, including motions for          summary  judgment.7  See, e.g., United  States v. One Lot of U.S.                               ___  ____  ______________    _______________                                        ____________________               6This statement reflects our assessment of the  record as it          stands, recognizing that, even if unopposed, a motion for summary          judgment can only be granted if the record discloses the movant's          entitlement to  judgment as a matter of law.  See Mendez v. Banco                                                        ___ ______    _____          Popular de Puerto Rico, 900 F.2d 4, 7 (1st Cir. 1990).          ______________________               7The  rule on  which appellants  rely provides  in pertinent          part:                      [T]he court  for cause shown may  at any time                    in its discretion  (1) . .  . order [a  time]                    period enlarged  if request therefor  is made                    before   the   expiration   of   the   period                    originally  prescribed  or as  extended  by a                    previous order, or (2) upon motion made after                    the expiration of the specified period permit                    the  act to be done  where the failure to act                                          14          Currency ($68,000), 927 F.2d 30, 33-35 (1st Cir. 1991); Mendez v.          __________________                                      ______          Banco Popular de Puerto  Rico, 900 F.2d 4,  5-6 (1st Cir.  1990).          _____________________________          The district  court  is  afforded  great leeway  in  granting  or          refusing  enlargements,  see Mendez,  900  F.2d  at  6,  and  its                                   ___ ______          decisions are reviewable only for  abuse of that discretion,  see                                                                        ___          id. at 7.  This  deference is grounded in common sense.   We deem          ___          it self-evident  that "appellate courts cannot  too readily agree          to  meddle  in  such  case-management decisions  lest  the  trial          court's authority  be undermined and  the systems sputter."   Id.                                                                        ___          However,  there   are  few,  if  any,   guidelines  beyond  these          abecedarian principles, for decisions about  whether enlargements          of time are warranted tend to be case specific.                    The  facts surrounding  the Rule  6(b) dispute  in this          case are simple.  Lopez-Feliciano  moved for summary judgment  on          Friday, June  25, 1993.   Under prevailing  practice, appellants'          response was  due within  ten days.   See  D.P.R. Loc.  R. 311.5,                                                ___          311.12.   On  Friday, July  2,  appellants' counsel  advised  the          court, by  means of an informative  motion, that he  would "be on          vacation leave from July 3, 1993 until August 6, 1993."   On July          6,  after counsel had left  for Europe, appellants  for the first          time  requested, in a curt, two-paragraph  motion, that the court          extend the time for  filing their opposition to Lopez-Feliciano's          summary  judgment  initiative  until late  August.    Appellants'          motion  alleged,  in a  purely  conclusory  fashion, that  Lopez-                                        ____________________                    was the result of excusable neglect . . . .           Fed. R. Civ. P. 6(b).                                          15          Feliciano's motion "contained  voluminous exhibits and  questions          of  law   which  require   an  additional   time  to   study  and          investigate."                    On July 13, the  district court denied the sought-after          extension.    The  court  noted that  it  had  "patiently granted          several requests  of this nature [for appellants' benefit] in the          past," and indicated that it could not justify "continu[ing] [to]          [allow] . . . delay  in the disposition of pending matters."   No          opposition  was   ever  filed,  and  the   court  granted  brevis                                                                     ______          disposition in Lopez-Feliciano's favor on July 21.                    It is important to  pin down what this appeal  does not          involve.   Appellants  did  not, by  affidavit or  other proffer,          invoke  Fed. R. Civ. P.  56(f),8 claiming, say,  that they needed          more  time for additional  discovery.  By  like token, appellants          did not advert to any circumstances beyond their control, such as          an  attorney's  illness,  to  justify  an  enlargement  of  time.          Rather, they  sought the extension primarily  for the convenience                                        ____________________               8The rule reads:                    Should  it appear  from the  affidavits  of a                    party  opposing  the   motion  [for   summary                    judgment] that the  party cannot for  reasons                    stated present by  affidavit facts  essential                    to justify the party's opposition,  the court                    may  refuse the  application for  judgment or                    may order a  continuance to permit affidavits                    to be obtained or  depositions to be taken or                    discovery to  be had  or may make  such other                    order as is just.          Fed. R. Civ. P. 56(f).                                          16          of counsel, who wished to take a leisurely vacation.9                    Viewed in this  light, the ruling is  supportable.  The          judge, not counsel, must run the  court and set the agenda.  This          entails  establishing reasonable  time  parameters  and  ensuring          compliance with them.   Reversing the roles of court  and counsel          would invite chaos.  See de  la Torre v. Continental Ins. Co., 15                               ___ ____________    ____________________          F.3d 12, 14 (1st Cir.  1994); Higuera v. Pueblo Int'l,  Inc., 585                                        _______    ___________________          F.2d 555, 557 (1st Cir.  1978).  Consequently, it will be  a rare          case in which  an appellate court  will fault a  trial judge  for          refusing  to  elevate  counsel's  convenience over  the  need  to          maintain  respect for court rules that require filings to be made          within a  set time  frame.  As  we acknowledged  in an  analogous          situation,  "a  district judge  often  must be  firm  in managing          crowded dockets  and demanding adherence to announced deadlines."          Mendez, 900 F.2d at 7.          ______                    Of  course,  judges  are   not  tinpot  dictators,  and          firmness  must  not be  confused with  tyranny.   But,  here, the          denial of  appellants' Rule 6(b) motion,  silhouetted against the          historical background of the case, seems reasonable, not despotic          or even arbitrary.  Two  circumstances are of particular interest          in this regard.                                        ____________________               9Indeed,  given the  wholly conclusory  nature of  the other          reasons advanced in  the July 6  motion, the plethoric  discovery          already completed,  and the similarity  between Lopez-Feliciano's          motion  and   the  summary  judgment  motion   filed  earlier  by          Betancourt-Lebron  (to which  appellants had  already responded),          there  was ample  room for  the district  court to  conclude that          counsel's  convenience  comprised  the  only  impetus  behind the                                                  ____          extension request.                                          17                    First,   the  disputed  extension  request  came  after          appellants trespassed  on the court's indulgence  many times over          many months, e.g., amending  the complaint three times, obtaining                       ____          at  least five enlargements of time to oppose earlier motions for          summary   judgment,   and   successfully  rescheduling   pretrial          conferences on no fewer than four occasions.                    Second, appellants' lawyer exhibited meager respect for          the  court.  Although his European respite had been planned since          March, the lawyer  filed his informative motion  at the beginning          of  July and  filed the  extension request  three days  after his          actual departure.   Appellants' only excuse  for this discourtesy          rings hollow.   They  point out  that, on June  18, they  filed a          request to postpone  the pretrial conference,  then set for  July          20, on the ground that their counsel "will be in Europe from July          3, 1993  until August 6,  1993."  On  July 1, the  district court          granted  the  request,  shifting  the conference  to  August  17.          Appellants  contend  that their  request necessarily  alerted the          court to counsel's vacation  plans, and that the granting  of the          request lulled  them into  believing  that the  court would  work          around counsel's absence.                    This  contention will  not  wash.   For one  thing, the          district court did  not act on  the request  until July 1;  thus,          appellants could not have placed  any meaningful reliance on  the          granting of the  request.   This lack of  reliance is  adequately          evinced by  appellants' subsequent filing, in  rapid sequence, of          the informative motion  and the  Rule 6(b) motion.   For  another                                          18          thing,  the June 18 request  did not fairly  apprise the district          court of the  overall situation.  Appellants  limited the request          to the timing of the pretrial conference.   The fact that counsel          wished personally  to attend  that proceeding shed  no definitive          light  upon  his  intentions  vis-a-vis  more  mundane   matters.          Indeed,  since the request did  not mention other  aspects of the          litigation,  the court  reasonably could  infer that  counsel had          made  suitable arrangements  and  would not  require any  special          dispensation in regard to motion practice, discovery proceedings,          and the like.                    The  issue does  not  require further  elaboration.   A          petition  for a continuance is  always suspect when  it is within          the  power  of  the  petitioner  to  alter  the  conditions  that          allegedly preclude him from acting within the  allotted period of          time.   Here,  appellants can  identify nothing that  suffices to          dispel this  cloud.  And a  variety of other factors  support the          reasonableness  of  the   district  court's  action  in   holding          appellants to the  rule:  the filing  of Lopez-Feliciano's motion          for summary judgment  came as no  surprise; appellants had  ample          opportunity      including  roughly  eight  days  before  counsel          departed   within which to respond to it; they had the benefit of          ample discovery, rendering it unlikely that a further opportunity          to submit additional materials  would have influenced the outcome          of  the case;  and, finally,  they failed  to file  a  Rule 56(f)          motion.    This  omission  speaks  volumes.   Litigants  who  are          unprepared to respond in  a timely manner to motions  for summary                                          19          judgment cannot  be encouraged  or  permitted to  essay end  runs          around the substantial requirements of Rule 56(f).  See generally                                                              ___ _________          Paterson-Leitch Co. v.  Massachusetts Mun.  Wholesale Elec.  Co.,          ___________________     ________________________________________          840 F.2d 985, 988 (1st Cir. 1988) (discussing requirements).                    When all is said and done, the district court's refusal          to  grant the  requested  extension comes  down  to a  matter  of          discretion.   The test for abuse of discretion is well settled in          this circuit, see, e.g.,  United States v. Roberts, 978  F.2d 17,                        ___  ____   _____________    ________          21  (1st Cir. 1992); Independent  Oil & Chem.  Workers of Quincy,                               ____________________________________________          Inc. v.  Procter & Gamble Mfg.  Co., 864 F.2d 927,  929 (1st Cir.          ____     __________________________          1988), and does  not bear  reiteration.  Applying  this test,  we          conclude that,  though the district court's  decision perhaps can          be  characterized  as tough-minded,  the  court  made no  obvious          mistake  either  in  isolating  or in  weighing  the  appropriate          factors.  While attorneys are entitled to take vacations, a trial          lawyer  who  wishes  to  plan  a  lengthy  pleasure  trip  has  a          corresponding obligation to advise the judge and opposing counsel          well in  advance, and to  make appropriate arrangements  for case          coverage in his absence.  When, as now, an attorney fails to take          elementary  precautions, and  the trial  court declines  to alter          course,  an  appellate  tribunal  should  not  interfere  without          compelling  reason.   After  all, "[r]ules  are  rules    and the          parties  must  play by  them."   Mendez, 900  F.2d  at 7.   Here,                                           ______          appellants  have  articulated  no   plausible  basis  for  us  to          intervene.                    Our conclusion that  the district court did not  err in                                          20          denying appellants' Rule 6(b) motion ends our inquiry. Appellants          offer  no developed  argumentation  to demonstrate  that, on  the          record as  it stands, summary  judgment could have  been avoided.          The point is, therefore, effectively conceded.  See Ryan v. Royal                                                          ___ ____    _____          Ins. Co.,  916 F.2d 731, 734  (1st Cir. 1990) ("It  is settled in          ________          this  circuit that  issues adverted  to in a  perfunctory manner,          unaccompanied by some developed argumentation, are deemed to have          been abandoned.").  The judgment in favor of Lopez-Feliciano must          stand.                                         VII.                                         VII.                                         ____                                      Conclusion                                      Conclusion                                      __________                    We need go no further.  Having examined the record with          care, we are satisfied that the appeal is properly before us.  In          the exercise of that discerned jurisdiction, we conclude that the          court below did not err either in denying appellants further time          or in granting appellees' motions for summary judgment.  Although          the rhetoric of supervisory liability reverberates from the pages          of  appellants'  briefs,  the  record  contains  no  evidence  of          culpability sufficient  to relate the rhetoric to  the reality of          events.          Affirmed.          Affirmed.          ________                            Concurring opinion follows                                            21                    BOWNES,  J., separately  concurring.   I concur  in the                    BOWNES,  J., separately  concurring.                    ____________________________________          result reached in this case and commend the writing judge for his          scholarly   and  clearly   written   discussion  of   supervisory          liability.                    I  concur  in  the  result  reached  on  the  appellate          jurisdiction  question, but  I do  not agree  that the  issue was          "excruciatingly close."  I  think the district court  was clearly          correct in finding that "there is no just reason for delay."                                          22